

EXHIBIT 10.3
FORM OF AWARD AGREEMENT
2013 Performance-Based Restricted Stock Unit Award Agreement
NCR Corporation 2011 Amended and Restated Stock Incentive Plan
and the NCR Corporation 2013 Stock Incentive Plan
You have been awarded a number of performance-based restricted stock units (the
“Stock Units”) under the NCR Corporation 2011 Amended and Restated Stock
Incentive Plan (the “2011 Plan”) or under the NCR Corporation 2013 Stock
Incentive Plan (the “2013 Plan”), to the extent the 2013 Plan has superseded or
replaced the 2011 Plan as of the Grant Date (as defined below) (collectively,
the “Plan”), as described on the performance-based restricted stock unit
information page on the website (www.netbenefits.fidelity.com) of the
third‑party Plan administrator (the “TPA”) for NCR Corporation (referred to
herein as “NCR” or the “Company”), effective as of the date of grant of this
award (the “Grant Date”), subject to the terms and conditions of this 2013
Performance-Based Restricted Stock Unit Award Agreement (this “Agreement”) and
the Plan. Capitalized terms used but not defined herein are defined in the Plan.
1.Grant of Stock Units. Subject to potential adjustment set forth in Section 2
and further subject to the other terms and conditions of this Agreement, 100% of
the Stock Units will become nonforfeitable (“Vested”) forty‑four (44) months
after the Grant Date (the “Vesting Date”) provided that (i) the Compensation and
Human Resource Committee of the NCR Board of Directors (the “Committee”) has
certified that NCR has achieved the level of Return on Capital (as defined
below) for the period from January 1, 2013 through December 31, 2014 (the
“Performance Period”), and (ii) you are continuously employed by NCR or, if
different, your employer (the “Employer”) through and until the Vesting Date. In
all cases, the Committee shall certify whether NCR has achieved the
predetermined level of Return on Capital, and certain other discretionary
performance vesting measures (as outlined in Section 2 below), within ninety
(90) days following the end of the Performance Period.
2.    Performance Vesting. The number of Stock Units awarded to you (the “Target
Award Number”) may be adjusted upward or downward depending on whether NCR’s
Non-Pension Operating Income after Capital Charge (“NPOICC”) for all or a
portion of the Performance Period (“NCR Performance”) is greater or less than
the target NPOICC (the “Performance Target”) during each of the two (2) calendar
years that make up the Performance Period (respectively, “Year One” and “Year
Two”). You may receive up to 125% of the Target Award Number based on NCR
Performance. The number of Stock Units that a Participant will receive under
this Agreement, after giving effect to such adjustment, is referred to as the
“Final Award Number.” The Final Award Number represents the right to receive a
number of Stock Units equal to the Final Award Number, subject to the vesting
requirements and distribution provisions of this Agreement and the terms of the
Plan. Your Final Award Number shall be calculated as described in the following
Performance Vesting Scenario chart.



--------------------------------------------------------------------------------



Performance Vesting Scenarios and Determination of Final Award Number
Scenario
Year One
NCR Performance
Year Two NCR Performance
Final Award Number
Scenario 1
Greater than Year One Performance Target
Greater than or equal to Year One Performance Target
Target Award Number multiplied by a percentage from 100% to 125%, where 100%
applies where Year One NCR Performance equals Performance Target, 125% applies
where Year One NCR Performance meets or exceeds Maximum, and all other
percentages from 100% to 125% are determined through interpolation of the Year
One NCR Performance between Performance Target and Maximum.
Scenario 2
Greater than Year One Performance Target
Less than Year One Performance Target
100% of Target Award Number.
Scenario 3
Equal to or less than Year One Performance Target and greater than Year One
Threshold
Not Applicable
Target Award Number multiplied by a percentage from 25% to 100%, where 25%
applies where Year One NCR Performance equals Threshold, 100% applies where Year
One NCR Performance equals Performance Target, and all other percentages from
25% to 100% are determined through interpolation of the Year One NCR Performance
between Threshold and Performance Target.
Scenario 4
Less than Year One Threshold
Not Applicable
0% of Target Award Number.



Notwithstanding the foregoing, the Committee reserves the right to reduce the
Final Award Number based on the achievement of NPOICC during the Performance
Period, and as a result, may reduce the number of Stock Units that will vest
based on such other factors as the Committee in its sole and absolute discretion
determines to be appropriate and/or advisable; provided, however, that it is the
intention of the Committee that it will deviate from such Performance Vesting
formula based on achievement of NPOICC only in extreme and unusual
circumstances.
For purposes of this Agreement, “NPOICC” shall mean (A minus (B times C)). “A”
equals “Non-Pension Operating Income” (which is operating income before defined
benefit pension expense (or income) and including costs attributable to stock
options) for the fiscal year, as reported by NCR at the conclusion of the fiscal
year. “B” equals “Controllable Capital,” which is working capital (comprised of
accounts receivable plus inventory, minus the sum of accounts payable, deferred
revenue and customer deposits), plus the sum of Property, Plant &

2
    

--------------------------------------------------------------------------------



Equipment, other current assets, excluding taxes, and capitalized software,
minus the sum of payroll and employee benefits and other current liabilities,
excluding taxes and severance (FAS 112 liability). “C” equals 10.0%, which
approximates NCR’s weighted average cost of capital for the prior year (measured
on a four quarter average). “Return on Capital” shall mean Non-Pension Operating
Income divided by Controllable Capital, each as defined in this Section.
“Threshold” and “Maximum” shall mean the respective levels of performance
outlined on the performance-based restricted stock unit information page on the
website of the TPA for NCR.
3.    Settlement of Stock Units. Except as may be otherwise provided in
Section 4 or 5 below, Section 14(l) of the Plan or pursuant to an election under
Section 14(k) of the Plan, Vested Stock Units will be paid to you within seventy
(70) days after the earlier of (i) your Vesting Date, (ii) your Termination of
Employment. Such Vested Stock Units will be paid to you in shares of Common
Stock (such that one Stock Unit equals one share of Common Stock) or, in NCR’s
sole discretion, in an amount of cash equal to the Fair Market Value of such
number of shares of Common Stock on date that immediately precedes the Vesting
Date (or such earlier date upon which the Stock Units have become Vested
pursuant to Section 4 of this Agreement), or a combination thereof.
4.    Certain Events Prior to Vesting Date. The Plan provides for what happens
in connection with certain events prior to vesting of the Award. The following
charts describe the more common events.
Termination Provisions
Termination Event
Treatment of Stock Units
Death or Disability
Prorated Vesting— The pro rata portion of the Stock Units that will become
Vested pursuant to this Section 4 will be determined by multiplying the Target
Award Number by a fraction the numerator of which is the number of full and
partial months of employment that you completed after the Grant Date and before
the Vesting Date, and the denominator of which is forty-four (44) (the “Pro-rata
Fraction”) minus the Stock Units that had become Vested on or prior to the date
of your termination of employment.


Involuntary Termination (other than for Cause)
Prorated Vesting—A pro rata portion of the Stock Units will become Vested on the
Vesting Date. The pro rata portion will be determined by calculating the total
number of shares you would have received (as determined under Section 2) as if
your NCR employment had not terminated prior to your Vesting Date and
multiplying that number by the Pro-rata Fraction.
   
Voluntary Resignation
Forfeited—Unvested Stock Units will be forfeited.


Termination for Cause
Forfeited—Unvested Stock Units will be forfeited.






3
    

--------------------------------------------------------------------------------



For purposes of this Agreement, “Disability” means Termination of Employment as
a result of a disability for which you qualify for benefits under the NCR
Long-Term Disability Plan or another long-term disability plan sponsored by NCR,
its Subsidiaries or Affiliates. “Involuntary Termination” means Termination of
Employment by the Company or the Employer for any reason other than for Cause
(as defined in the Plan), excluding termination by the Company or the Employer
during the 24 months following a Change in Control.
Change in Control Provisions
Change in Control Event
Treatment of Stock Units
Change in Control occurring prior to the end of Year One




The Target Award Number of Stock Units shall become Vested on the Vesting Date
(without regard to performance or proration), subject to your continued
employment through and until the Vesting Date.


Change in Control occurring on or after the end of Year One but before the end
of the Performance Period




The Stock Units shall become Vested on the Vesting Date (without regard to
proration) based on NCR Performance for Year One (as if NCR Performance for Year
Two is greater that NCR Performance for Year One) as determined under Scenario 1
of Section 2.


Change in Control occurring on or after the end of the Performance Period but
prior to Vesting Date


The Stock Units shall Vest on the Vesting Date as determined under Section 2.



Notwithstanding any other provision of this Agreement to the contrary other than
Sections 6, 10, 12, 13 and 25:
(i)    where the Stock Units are assumed, converted or replaced by the
continuing entity, if, during the twenty‑four (24) months following the Change
in Control, you incur a Termination of Employment by NCR, the Employer or the
continuing entity other than for Cause (as defined in the NCR Change in Control
Severance Plan, to the extent you are a Participant in the NCR Change in Control
Severance Plan at the time of such Termination of Employment; otherwise, as
defined in the Plan) or Disability or, if you are a Participant in the NCR
Change in Control Severance Plan, an NCR policy or a similar arrangement that
defines “Good Reason” in the context of a resignation following a Change in
Control and you terminate your employment for Good Reason as so defined, to the
extent not then Vested, the Stock Units shall become Vested immediately upon
your Termination of Employment in the amounts determined as set forth in the
chart above; and
(ii)    in the event a Change in Control occurs prior to the Vesting Date and
the Stock Units are not assumed, converted or replaced by the continuing entity,
the Stock Units shall become Vested immediately prior to the Change in Control
in the amounts determined as set forth in the chart above. 

4
    

--------------------------------------------------------------------------------



5.    Compliance with Section 409A of the Code. The intent of the parties is
that payments under this Agreement comply with Section 409A of the Code or are
exempt there from, and this Agreement shall be interpreted, administered and
governed in accordance with such intent.
6.    Confidentiality. By accepting this Award, except to the extent disclosure
is required by applicable law or regulation, you agree to keep this Agreement
confidential and not to disclose its contents to anyone except your attorney,
your immediate family or your financial consultant, provided such persons agree
in advance to keep such information confidential and not disclose it to others.
The Stock Units will be forfeited if you violate the terms and conditions of
this Section.
7.    Adjustments Based on Certain Changes in the Common Stock. In the event of
any stock split, reverse stock split, stock dividend, recapitalization or
similar change affecting the Common Stock, the Award shall be equitably adjusted
in accordance with Section 3(d) of the Plan.
8.    Nontransferability. At all times before the Vesting Date, the Stock Units,
to the extent not fully Vested, may not be sold, transferred, pledged, assigned
or otherwise alienated, except by beneficiary designation, by will or by the
laws of descent and distribution upon your death. As soon as practicable after
the Vesting Date (or such other date as Stock Units become payable in accordance
with Section 4), if Stock Units are to be paid in the form of shares of Common
Stock, NCR will instruct its transfer agent and/or its TPA to record on your
account the number of such shares underlying the number of Stock Units, and such
shares will be freely transferable.
9.    Dividends. Any cash dividends declared before the Vesting Date on the
shares underlying the unvested Stock Units shall not be paid currently, but
shall be converted into additional Stock Units. Any Stock Units resulting from
such conversion (the “Dividend Units”) will be considered Stock Units for
purposes of this Agreement and will be subject to all of the terms, conditions
and restrictions set forth herein. As of each date that NCR would otherwise pay
the declared dividend on the shares underlying the Stock Units (the “Dividend
Payment Date”), in the absence of the reinvestment requirements of this Section,
the number of Dividend Units will be determined by dividing the amount of
dividends otherwise attributable to the Stock Units but not paid on the Dividend
Payment Date by the Fair Market Value of NCR’s Common Stock on the Dividend
Payment Date.
10.    Misconduct. The Stock Units, to the extent not fully Vested, will be
forfeited if the Committee determines that you engaged in misconduct in
connection with your employment with NCR or the Employer.
11.    Withholding. Prior to any relevant tax or tax withholding event, as
applicable, you agree to make adequate arrangements satisfactory to NCR and/or
the Employer to satisfy all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to your
participation in the Plan and legally applicable to you (“Tax-Related Items”).
In this regard, you authorize NCR and/or the Employer, or their respective
agents, at

5
    

--------------------------------------------------------------------------------



their discretion, to satisfy the obligations with regard to all Tax-Related
Items by withholding in shares of Common Stock to be issued upon settlement of
the Stock Units. In the event that such withholding in shares of Common Stock is
problematic under applicable tax or securities law or has materially adverse
accounting consequences, by your acceptance of the Stock Units, you authorize
and direct NCR and any brokerage firm determined acceptable to NCR to sell on
your behalf a whole number of shares from those shares of Common Stock issued to
you as NCR determines to be appropriate to generate cash proceeds sufficient to
satisfy the obligation for Tax-Related Items.
You acknowledge that, regardless of any action taken by NCR or the Employer, the
ultimate liability for all Tax-Related Items is and remains your responsibility
and may exceed the amount actually withheld by NCR or the Employer. Depending on
the withholding method, NCR may withhold or account for Tax-Related Items by
considering applicable minimum statutory withholding rates or other applicable
withholding rates, including maximum applicable rates, in which case you will
receive a refund of any over-withheld amount in cash and will have no
entitlement to the Common Stock equivalent.
Finally, you agree to pay to NCR or the Employer, including through withholding
from your wages or other cash compensation paid to you by NCR and/or the
Employer, any amount of Tax-Related Items that NCR or the Employer may be
required to withhold or account for as a result of your participation in the
Plan that cannot be satisfied by the means previously described. NCR may refuse
to issue or deliver the shares or the proceeds of the sale of shares of Common
Stock, if you fail to comply with your obligations in connection with the
Tax-Related Items.
12.    Noncompetition and Nonsolicitation. In exchange for the consideration you
are receiving pursuant to the terms of this Agreement, you agree that during
your employment with NCR and for a twelve month period after its termination (or
if applicable law mandates a maximum time that is shorter than twelve months,
then for a period of time equal to that shorter maximum period), regardless of
the reason for termination, you will not yourself or through others, without the
prior written consent of the Chief Executive Officer of NCR:
(a)[I FOR EMPLOYEES GRADE 18 AND ABOVE AS OF THE DATE OF THIS AGREEMENT] perform
services, directly or indirectly, (i) of the type conducted, authorized,
offered, or provided by you on behalf of NCR within the two years prior to
termination of your NCR employment; (ii) in connection with products, services,
systems or solutions that are similar to or serve the same functions as those
with respect to which you worked for NCR within the last two years of your NCR
employment; (iii) on behalf of yourself or a person or entity in competition
with NCR that is not one of the named “Competing Organizations” either on the
list below in this Section 12 or, as applicable, on the list currently in effect
at the time of termination of your NCR employment (available from the NCR Human
Resources intranet website; the list as of the Grant Date is set forth below in
subparagraph (h)); and (iv) anywhere within the United States, or in any State
or territory thereof in which NCR does or did business during your NCR
employment, all of which States or territories are deemed to be separately set
forth here and the names of which are incorporated by reference;

6
    

--------------------------------------------------------------------------------



(a)    [II FOR EMPLOYEES GRADE 17 AND BELOW AS OF THE DATE OF THIS AGREEMENT]
perform services, directly or indirectly, (i) of the type conducted, authorized,
offered, or provided by you on behalf of NCR within the two years prior to
termination of your NCR employment; (ii) in connection with products, services,
systems or solutions that are similar to or serve the same functions as those
with respect to which you worked for NCR within the last two years of your NCR
employment; (iii) on behalf of yourself or a person or entity in competition
with NCR that is not one of the named “Competing Organizations” either on the
list below in this Section 12 or, as applicable, on the list currently in effect
at the time of termination of your NCR employment (available from the NCR Human
Resources intranet website; the list as of the Grant Date is set forth below in
subparagraph (h)); and (iv) within the territory where or for which you
performed such services within the two years preceding your termination to the
extent a specific geographic territory was assigned to you or, if no territory
was assigned to you, then within a 250-mile radius from the primary office or
other location where you worked during the last two years of your NCR
employment;
(b)perform services, directly or indirectly, (i) of the type conducted,
authorized, offered, or provided by you on behalf of NCR within the two years
prior to termination of your NCR employment; (ii) in connection with products,
services, systems or solutions that are similar to or serve the same functions
as those with respect to which you worked for NCR within the last two years of
your NCR employment; and (iii) on behalf of any named “Competing Organization”
either on the list below in this Section 12 or, as applicable, on the list
currently in effect at the time of termination of your NCR employment (available
from the NCR Human Resources intranet website; the list as of the Grant Date is
set forth below in subparagraph (h));
(c)directly or indirectly recruit, hire, solicit or induce, or attempt to
recruit, hire, solicit or induce, any employee of NCR, its Subsidiaries or
Affiliates, to terminate his or her employment with NCR, its Subsidiaries or
Affiliates; or
(d)solicit or attempt to solicit the business of any NCR customers or actively
sought prospective customers with which you had material contact during the last
two years of your NCR employment. “Material contact” means the contact between
you and each customer or actively sought prospective customer (i) with which you
dealt on behalf of NCR, (ii) whose dealings with NCR were coordinated or
supervised by you, (iii) about whom you obtained confidential information in the
ordinary course of business as a result of your association with NCR, or (iv)
who receives products or services authorized by NCR, the sale or provision of
which results or resulted in compensation, commissions, or earnings for you
within the two years prior to the date of the your termination.
(e)    All references to “NCR” in this Section 12 shall be deemed to include its
Subsidiaries and Affiliates, and references to “NCR employment” shall be deemed
to include your employment, if any, by a company the stock or substantially all
the assets of which NCR has acquired. As a non-limiting example, a reference to
the “last two years of your NCR employment” may include both time as an NCR
employee and time as a Radiant Systems employee.

7
    

--------------------------------------------------------------------------------



(f)    The covenants contained within this Section 12 are a material component
of the consideration for this Agreement. If you breach any of these covenants,
NCR shall be entitled to all of its remedies at law or in equity, including but
not limited to money damages and injunctive relief. In the event of such a
breach, in addition to NCR’s other remedies, any unvested Stock Units will be
immediately forfeited and deemed canceled, and you agree to pay immediately to
NCR the Fair Market Value of any Stock Units that vested during the eighteen
(18) months prior to the date of your Termination of Employment (or if
applicable law mandates a maximum time that is shorter than eighteen (18)
months, than for a period of time equal to the shorter maximum period), without
regard to whether you continue to own the shares associated with such Stock
Units or not.
(g)    The twelve-month period set forth in this Section 12 shall be tolled and
suspended during and for the pendency of any violation of its terms, and for the
pendency of any legal proceedings to enforce any of the covenants set forth
herein, and all time that is part of or subject to such tolling and suspension
shall not be counted toward the twelve-month duration of the applicable
covenant. By way of example, if immediately following your departure from NCR
you accept employment with a competitor that is prohibited by the noncompetition
covenant contained in this Section 12, and work for such competitor for six
months before NCR obtains a judicial or arbitral order terminating or modifying
that employment, your twelve-month noncompetition period shall not commence
until after you have commenced compliance with that order.
(h)    For purposes of this Agreement, “Competing Organizations” shall be the
following as of the Grant Date including the subsidiaries and affiliates of
each. The list of Competing Organizations is updated and revised from time to
time, and such updated lists shall be deemed a part of this Agreement; the
current list may be obtained from the NCR Law Department or the NCR Human
Resources Department upon request, or from the NCR Human Resources intranet
website.
Agilysys
Hitachi-Omron Terminal Systems
Pendum
Arianne
Hyosung
Phoenix Interactive
Arinc.
IBM
Pinnacle Corporation
Casio America, Inc.
IER
POSitech
Cenveo
Intuit
Retail Pro International
DATA Business Forms
Itautec
RR Donnelly
Dell, Inc.
JDA Software
SAP
Diebold
KAL (Korala Associates)
Schades-Heipa
Dimension Data
Kony
Sharp
Dresser
Kiosk (KIS)
SITA
Eastcom
LGN-Sys
Square
EPIC
Logicalis
Talaris
Epicor
Mahathi
TeleSource
Escher
Micros Systems
Tolt
Fujitsu
Mobile Travel Technologies
Toshiba TEC
Getronics
NRT
Unisys
Gilbarco Veeder-Root
nscglobal
Useablenet
Glory
Oki
Verifone


8
    

--------------------------------------------------------------------------------



GRG Banking Equipment
Oracle
Vista
GRG International
Panasonic Corporation
Wand
Hewlett Packard
PAR Technology
Wincor
Hitachi
PayPal / eBay
Xpient

13.    Compensation Recovery Policy. By accepting the Stock Units, you
acknowledge and agree that to the extent the Stock Units constitute “Covered
Incentive Compensation” subject to the terms of NCR’s Compensation Recovery
Policy, as the same may be in effect from time to time (the “Compensation
Recovery Policy”), then, notwithstanding any other provision of this Agreement
to the contrary, you may be required to forfeit or repay any or all of the Stock
Units pursuant to the terms of the Compensation Recovery Policy. Further, you
acknowledge and agree that NCR may, to the extent permitted by law, enforce any
repayment obligation pursuant to the Compensation Recovery Policy by reducing
any amounts that may be owing from time to time by NCR to you, whether as wages,
severance, vacation pay or in the form of any other benefit or for any other
reason.
14.    Dispute Resolution. By accepting this Award, you agree that, where
permitted by local law, any controversy or claim arising out of or related to
this Agreement or your employment with NCR, its Subsidiaries or Affiliates shall
be resolved by binding arbitration; the obligation to arbitrate shall also
extend to and encompass any claims that you may have or assert against any NCR
employees, officers, directors or agents. If you are employed in the United
States, the arbitration shall be pursuant to the then current rules of the
American Arbitration Association in or near the city where you work or worked
for NCR. If you are employed outside the United States, where permitted by local
law, the arbitration shall be conducted in the regional headquarters city of
your NCR business organization pursuant to the rules of a reputable national or
international arbitration organization. The arbitration shall be held before a
single arbitrator who is an attorney. The arbitrator’s decision and award shall
be final and binding and may be entered in any court having jurisdiction. For
arbitrations held in the United States, issues of arbitrability shall be
determined in accordance with the federal substantive and procedural laws
relating to arbitration; in all other respects, this Agreement shall be governed
by the laws of the State of Georgia, without regard to its conflict‑of‑laws
principles. Each party shall bear its own attorney fees associated with the
arbitration; other costs, and the expenses of the arbitration, shall be borne as
provided by the rules of the American Arbitration Association or by similar
applicable rules for an arbitration held outside the United States. If any
portion of this paragraph is held unenforceable, it shall be severed and shall
not affect the duty to arbitrate nor any other part of this paragraph.
Notwithstanding the preceding subparagraph, you acknowledge that if you breach
any of the covenants set forth in Section 12, NCR will sustain irreparable
injury and will not have an adequate remedy at law. As a result, you agree that
in the event of your breach any of the Section 12 covenants, NCR may, in
addition to any other remedies available to it, bring an action in a court of
competent jurisdiction for equitable relief pending appointment of an arbitrator
and completion of an arbitration, and in such instance shall not be required to
post a bond.
15.    Beneficiaries. Subject to the terms of this Agreement, you may at any
time designate through the TPA, one or more beneficiaries to receive all or part
of any shares of Common Stock underlying the Stock Units to be distributed in
case of your death, and you may change or

9
    

--------------------------------------------------------------------------------



revoke such designation at any time. In the event of your death, any such shares
distributable hereunder subject to such a designation will be distributed to
such beneficiary or beneficiaries in accordance with this Agreement. Any other
shares of Common Stock underlying the Stock Units not designated by you will be
distributable to your estate. If there is any question as to the legal right of
any beneficiary to receive a distribution hereunder, the shares of Common Stock
underlying the Stock Units in question may be transferred to your estate, in
which event NCR will have no further liability to anyone with respect to such
shares.
16.    Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other Award materials (“Data”) by and
among, as applicable the Employer, NCR, its Subsidiaries and Affiliates for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in NCR, details of all Stock Units or other entitlement to
shares of stock awarded, cancelled, exercised, vested, unvested or outstanding
in your favor, for the exclusive purpose of implementing, administering and
managing the Plan.
You understand that Data will be transferred to the TPA or such other stock plan
service provider as may be selected by NCR in the future, which is assisting NCR
with the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (for example, the United States)
may have different data privacy laws and protections than your country. You
understand that if you reside outside the United States you may request a list
with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize NCR, the TPA
and any other possible recipients which may assist NCR (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing your participation in
the Plan. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that if you reside outside the United States you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing your consent is that NCR would not be able to grant you
Stock Units or other equity awards or administer or maintain such awards.
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.

10
    

--------------------------------------------------------------------------------



17.    Application to Other Compensation. Your participation in the Plan is
voluntary. The value of this Award is an extraordinary item of income, is not
part of your normal or expected compensation for purposes of calculating any
severance, redundancy, end‑of‑service payments, bonus, long-service awards,
pension, retirement or other benefits or similar payments. The Plan is
discretionary in nature. This Award is a one-time benefit that does not create
any contractual or other right to receive additional awards or other benefits in
the future.  Future grants, if any, are at the sole grace and discretion of NCR,
including, but not limited to, the timing of the grant, amount and vesting
provisions.
18.    No Advice Regarding Grant. NCR is not providing any tax, legal or
financial advice, nor is NCR making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Common Stock. You are hereby advised to consult with your own personal tax,
legal and financial advisors regarding your participation in the Plan before
taking any action related to the Plan.
19.    Electronic Delivery and Acceptance. NCR may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by NCR or the TPA.
20.    Severability. The provisions of this Agreement are severable. If any
provision of this Agreement is held to be unenforceable or invalid by a court or
other tribunal of competent jurisdiction, it shall be severed and shall not
affect any other part of this Agreement, which will be enforced as permitted by
law. Provided, however, that to the extent such invalid provision can be
rendered valid by modification, you agree that the court or tribunal shall so
modify such provision so as to render it valid and enforceable to the fullest
extent permitted by law.
21.    Amendment. The terms of this Award of Stock Units as evidenced by this
Agreement may be amended by the NCR Board of Directors or the Committee.
22.    Waiver. You acknowledge that a waiver by NCR of breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach of this Agreement.
23.    Provisions Applicable to Participants in Jurisdictions outside the United
States. Notwithstanding any provision of this Agreement or the Plan to the
contrary, if you are or become subject to the laws of a jurisdiction outside the
United States, your Award shall be subject to any special terms and conditions
set forth in any appendix to this Agreement for your country (the “Appendix”).
In addition, your Award shall be subject to the laws and requirements of such
jurisdiction outside the United States and the terms and conditions of this
Agreement are deemed modified to the extent NCR determines necessary or
advisable for legal or administrative reasons. Moreover if you relocate to one
of the countries included in the Appendix, the special terms and conditions for
such country will apply to you, to the extent NCR determines that the
application of such terms is necessary or advisable for legal or administrative
reasons. Finally, the Committee may take any other action, including amending
this Agreement, before or after an

11
    

--------------------------------------------------------------------------------



Award is made, that it deems necessary or advisable to obtain approval or comply
with any necessary local governmental regulatory requirements or exemptions to
the extent such amendment is permissible under the Plan with or without your
prior written consent.
24.    Conflicting Terms. In the event of a conflict between the terms and
conditions of this Agreement and the terms and conditions of the Plan, the terms
and conditions of the Plan shall prevail, except that with respect to the law
governing this Agreement and any claims arising under or relating to it, Section
14 of this Agreement shall prevail.
25.    Code of Conduct Certification. Notwithstanding any other provision of
this Agreement, this Award of Stock Units and your right to receive payment of
any Stock Units that become Vested hereunder are subject to and expressly
conditioned upon your timely annual certification to NCR’s Code of Conduct, and
in the event of your failure to timely provide any such certification as may be
required prior to the date that Stock Units would otherwise be paid under this
Agreement, those Stock Units shall be forfeited.
26.    Execution and Validity of Agreement. This Agreement shall be valid,
binding and effective upon the Company on the Grant Date. However, the grant
contained in this Agreement shall be forfeited by you and this Agreement shall
have no force and effect if it is not duly executed by electronic acceptance in
a form prescribed by and acceptable to the Company, by the date established by
the Company and set forth on the website of the TPA at
(www.netbenefits.fidelity.com); on which this Agreement is posted.





12
    

--------------------------------------------------------------------------------



APPENDIX A
PROVISIONS FOR NON-U.S. PARTICIPANTS


2013 Performance-Based Restricted Stock Unit Award Agreement
NCR Corporation 2011 Amended and Restated Stock Incentive Plan
NCR Corporation 2013 Stock Incentive Plan


The following terms and conditions apply to Participants who reside outside the
United States or who are otherwise subject to the laws of a country other than
the United States. In general, the terms and conditions in this Appendix A
supplement the provisions of the Agreement, unless otherwise indicated herein.
1.    Nature of Grant. In accepting the grant, you acknowledge, understand and
agree that:
(a)    the Stock Units and the shares of Common Stock subject to the Stock Units
are not intended to replace any pension rights or compensation;
(b)    the Stock Units and the shares of Common Stock subject to the Stock Units
and the income and value of same, are not part of normal or expected
compensation for any purpose;
(c)    the future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;
(d)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Stock Units resulting from your Termination of Employment (for
any reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any), and in consideration of the grant of Stock Units
to which you are otherwise not entitled, you irrevocably agree never to
institute any claim against NCR, any of its Subsidiaries or Affiliates or the
Employer, waive your ability, if any, to bring any such claim, and release NCR,
its Subsidiaries and Affiliates, and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;
(e)    for purposes of the Stock Units, your employment or service relationship
will be considered terminated as of the date you are no longer actively
providing services to NCR or the Employer (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any) and unless otherwise expressly provided in this
Agreement or determined by NCR, your right to vest in the Stock Units under the
Plan, if any,

13
    

--------------------------------------------------------------------------------



will terminate as of such date and will not be extended by any notice period
(for example, your period of service would not include any contractual notice
period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any); the Committee shall have the exclusive discretion
to determine when you are no longer actively providing services for purposes of
your Award (including whether you may still be considered to be providing
services while on a leave of absence);
(f)    unless otherwise provided in the Plan or by the Company in its
discretion, the Award and the benefits evidenced by this Agreement do not create
any entitlement to have the Award or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the shares of the
Company; and
(g)    neither NCR, the Employer nor any Subsidiary or Affiliate shall be liable
for any foreign exchange rate fluctuation between your local currency and the
United States Dollar that may affect the value of the Stock Units or of any
amounts due to you pursuant to the settlement of the Stock Units or the
subsequent sale of any shares of Common Stock acquired upon settlement.
2.    Language. If you have received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.





14
    

--------------------------------------------------------------------------------



APPENDIX B
COUNTRY-SPECIFIC PROVISIONS FOR NON-U.S. PARTICIPANTS
2013 Performance-Based Restricted Stock Unit Award Agreement
NCR Corporation 2011 Amended and Restated Stock Incentive Plan
NCR Corporation 2013 Stock Incentive Plan
This Appendix B includes special terms and conditions applicable to you if you
reside in the countries below. These terms and conditions are in addition to or,
if so indicated, in place of, those set forth in the Agreement. Capitalized
terms used but not defined in this Appendix have the meanings assigned to them
in the Plan, or the Agreement, as applicable.
This Appendix B also includes information relating to exchange control and other
issues of which you should be aware with respect to your participation in the
Plan. The information is based on the exchange control, securities and other
laws in effect in the respective countries as of the Grant Date. Such laws are
often complex and change frequently. As a result, NCR strongly recommends that
you do not rely on the information herein as the only source of information
relating to the consequences of participation in the Plan because the
information may be out of date at the time the Stock Units are Vested or shares
of Common Stock acquired under the Plan are sold.
In addition, the information is general in nature and may not apply to your
particular situation and NCR is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, are considered a citizen or resident of another
country for local law purposes, or transfer employment or residency to another
country after the Grant Date, the notifications contained herein may not be
applicable to you. In addition, NCR shall, in its discretion, determine to what
extent the terms and conditions contained herein shall be applicable to you.
CHINA
Settlement of Stock Units. This provision supplements Section 3 of the
Agreement:
To facilitate compliance with exchange control laws and regulations in the
People’s Republic of China (“China”), you agree to the sale of any shares of
Common Stock to be issued upon vesting and settlement of the Stock Units. The
sale will occur (i) immediately upon vesting and settlement of the Stock Units,
(ii) following your Termination of Employment, or (iii) within any other time
frame as the Company determines to be necessary to facilitate compliance with
local regulatory requirements. You further agree that the Company is authorized
to instruct its designated broker to assist with the mandatory sale of such
shares (on your behalf pursuant to this authorization) and you expressly
authorize the Company’s designated broker to complete the sale of such shares.
You agree to sign any agreements, forms and/or consents that may be reasonably
requested by NCR (or the broker) to effectuate the sale of the shares of Common
Stock and shall otherwise cooperate with NCR with respect to such matters. You
acknowledge that neither NCR nor the

15
    

--------------------------------------------------------------------------------



broker is under any obligation to arrange for the sale of the shares of Common
Stock at any particular price and that broker’s fees and similar expenses may be
incurred in any such sale. In any event, when the shares of Common Stock are
sold, the proceeds of the sale of such shares, less any Tax-Related Items and
the broker’s fees, commissions or similar expenses, will be remitted to you in
accordance with applicable exchange control laws and regulations.
Exchange Control Restrictions. You understand and agree that, if you are subject
to exchange control laws in China, you will be required to immediately
repatriate to China the proceeds from the sale of any shares of Common Stock
acquired under the Plan. You further understand that such repatriation of the
proceeds may need to be effected through a special exchange control account
established by NCR or a Subsidiary or Affiliate, and you hereby consent and
agree that the proceeds from the sale of shares of Common Stock acquired under
the Plan may be transferred to such account by NCR (or the broker) on your
behalf prior to being delivered to you. You also agree to sign any agreements,
forms and/or consents that may be reasonably requested by NCR (or the broker) to
effectuate such transfers.
The proceeds may be paid to you in U.S. dollars or local currency at NCR’s
discretion. If the proceeds are paid to you in U.S. dollars, you understand that
you will be required to set up a U.S. dollar bank account in China so that the
proceeds may be deposited into this account. If the proceeds are paid to you in
local currency, (i) you acknowledge that NCR is under no obligation to secure
any particular exchange conversion rate and that NCR may face delays in
converting the proceeds to local currency due to exchange control restrictions,
and (ii) you agree to bear any currency fluctuation risk between the time the
shares of Common Stock are sold and the time the proceeds are converted to local
currency and distributed to you.
Finally, you agree to comply with any other requirements that may be imposed by
NCR in the future in order to facilitate compliance with exchange control
requirements in China.
ISRAEL
Trust Arrangement. You understand and agree that this Award is offered subject
to and in accordance with the terms of the Plan and its Israeli Appendix. Upon
vesting, the shares of Common Stock shall be controlled by the Company’s trustee
appointed by the Company or its Subsidiary or Affiliate in Israel (the
“Trustee”) for your benefit for at least such period of time as required by
Section 102 or any shorter period determined under the Israeli Income Tax
Ordinance (New Version), 5721-1961 as now in effect or as hereafter amended (the
“Ordinance”) (with respect to the “capital gain route”) or by the Israeli Tax
Authority (the “Lock‑Up Period”). You shall be able to request the sale of the
shares or the release of the shares from the Trustee, subject to the terms of
the Plan, this Agreement and any applicable Israeli tax law. Without derogating
from the aforementioned, if the shares are released by the Trustee during the
Lock‑Up Period, the sanctions under Section 102 of the Ordinance shall apply to
and be borne by you. The shares shall not be sold or released from the control
of the Trustee unless the Company, the Subsidiary or Affiliate and the Trustee
are satisfied that the full amount of Tax-Related Items due have been paid or
will be paid in relation thereto.

16
    